     Case 2:21-cv-00225-TLN-DMC Document 6 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN E. BOWMAN,                                   No. 2:21-CV-0225-TLN-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    COUNTY OF TEHAMA, et al.,
15                        Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B).

24   Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this Court must dismiss an

25   action if the Court determines that it lacks subject matter jurisdiction. Because Plaintiff has been

26   granted leave to proceed in forma pauperis, the Court will screen the complaint pursuant to §

27   1915(e)(2). Pursuant to Rule 12(h)(3), the Court will also consider as a threshold matter whether

28   it has subject-matter jurisdiction.
                                                        1
     Case 2:21-cv-00225-TLN-DMC Document 6 Filed 08/25/21 Page 2 of 2


 1                   Plaintiff claims a violation of his Fourth Amendment rights, as well as various

 2   other theories, arising from an allegedly improper arrest, detention, and subsequent criminal

 3   prosecution. While Plaintiff states that “[a]ll original charges were eventually dismissed,” he also

 4   states that he ultimately pled guilty to trespass.

 5                   Where a § 1983 action seeking monetary damages or declaratory relief alleges

 6   constitutional violations which would necessarily imply the invalidity of an underlying conviction

 7   or sentence, such a claim is not cognizable under § 1983 unless the conviction or sentence has

 8   first been invalidated on appeal, by habeas petition, or through some similar proceeding. See

 9   Heck v. Humphrey, 512 U.S. 477, 483-84 (1994) (concluding that § 1983 claim not cognizable

10   because allegations were akin to malicious prosecution action which includes as an element a

11   finding that the criminal proceeding was concluded in plaintiff’s favor).

12                   Here, it appears Plaintiff’s federal claims are not cognizable because success on

13   the merits of his allegations that he was improperly arrested and prosecuted would necessarily

14   imply the invalidity of his conviction by way of guilty plea to trespass. Plaintiff will be provided

15   leave to amend in order to allege additional facts which might shed light on the nature of his

16   claim and, specifically, whether it is barred under the Heck favorable termination rule. Plaintiff is

17   cautioned that failure to file an amended complaint as directed may result in dismissal of the

18   entire action for lack of prosecution. See Local Rule 110.

19                   Accordingly, IT IS HEREBY ORDERED that:

20                   1.      Plaintiff’s complaint is dismissed with leave to amend; and
21                   2.      Plaintiff shall file a first amended complaint within 30 days of the date of

22   this order.

23

24   Dated: August 25, 2021
                                                              ____________________________________
25                                                            DENNIS M. COTA
26                                                            UNITED STATES MAGISTRATE JUDGE

27

28
                                                          2
